Citation Nr: 0108579	
Decision Date: 03/23/01    Archive Date: 03/29/01	

DOCKET NO.  99-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.

2.  Entitlement to service connection for the residuals of a 
left foot injury.

3.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to February 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April and May 1999 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.  The veteran has recently moved from 
California to Pennsylvania.


REMAND

It is argued that the veteran's current back condition is the 
result of a fall from a bunk bed and/or a motor vehicle 
accident in service and that he also sustained an injury to 
his left foot during service.  The veteran additionally 
argues that, while in service, he contracted malaria, 
residuals of which he still suffers.

In that regard, the Board notes that, while in service, the 
veteran received treatment for what was initially thought to 
be malaria, but which was later determined to be a fever of 
unknown origin.  Service medical records additionally note 
that, in June 1954, while in service, the veteran complained 
of "back pain," which had reportedly been present "since an 
automobile accident."  Finally, in December 1954, there was 
noted a "skin fold" on the ball of the veteran's foot 
resulting in pain with prolonged walking.  While on service 
separation examination in 1955, none of the aforementioned 
disabilities was in evidence, the veteran has continued to 
complain of various back problems, as well as left foot pain, 
and certain "residuals" of what he believes to be malaria, 
including profuse sweating.

In January 2001 the veteran presented testimony in support of 
his claims before the undersigned Member of the Board.  A 
transcript of this hearing is of record.  The veteran 
reported that the medical records in the claims folder were 
incomplete and that additional VA medical records were 
available at a VA clinic in Allentown, Pennsylvania.

After the hearing in January 2001, additional VA medical 
records were added to the record.  Additionally, in a 
statement dated February 24, 2001, G. Nassoor, D.P.M., 
reported that examination of the veteran revealed a limb 
inequality with the right leg being greater than the left 
leg, by approximately a centimeter.  Dr. Nassoor indicated 
that the veteran's back pain and left foot disorder were 
related to the limb inequality.

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and to give notification to a claimant 
as to what is required for a claim to be successful.  All 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment.

Because the VCAA was enacted after the RO certified this case 
to the Board (and the RO thus did not have the opportunity to 
address the VCAA's applicability to the appellant's claims), 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001)

Accordingly, the case is REMANDED for the following actions:


1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2001, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign any necessary 
authorization for release of private 
medical records to the VA.


2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed back and left foot 
disabilities, and alleged malaria.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination(s), the 
examiner or examiners should specifically 
comment as to whether the veteran 
currently suffers from chronic back or 
left foot disabilities, or residuals of 
malaria, and, if so, whether such 
residual disability is as likely as not 
the result of some incident or incidents 
of the veteran's period of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  In 
addition, any opinions expressed must be 
accompanied by a complete rationale.


3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) .  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



